    Case 2:18-cv-11273-MCA-JAD Document 937 Filed 02/21/20 Page 1 of 1 PageID: 21234




                                                                                                                        Kathy D. Patrick
                                                                                                                                 Partner
                                                                                                               kpatrick@gibbsbruns.com
                                                                                                                          713.751.5253

       February 21, 2020

        Via CM/ECF

        Special Master Thomas P. Scrivo, Esq.
        O’Toole Scrivo, LLC
        14 Village Park Road
        Cedar Grove, New Jersey 07009
        tscrivo@oslaw.com

       Re:      Occidental Chemical Corp. v. 21st Century Fox Am., Inc., et al.,
                Civil Action No. 2:18-cv-11273-MCA-JAD

       Dear Special Master Scrivo:

               Per the February 18, 2020 Order of the Special Master Regarding Electronically Stored
       Information, enclosed is Plaintiff Occidental Chemical Corporation’s (OxyChem) Motion to
       Clarify the Scope of Discovery (the “Chemical List Motion”). In accordance with the Court’s
       direction during the August 27, 2019 Status Conference before Magistrate Judge Dickson,
       OxyChem has designated its Motion on the Court’s CM/ECF system as a letter application. See
       Aug. 27, 2020 Tr. at 24, 61.

                Thank you for your consideration of this matter.


                                                               Respectfully submitted,




                                                               Kathy D. Patrick


                                                                 /s/ John J. McDermott

                                                               John J. McDermott

       Enclosures
       cc:      All counsel of record

Archer & Greiner, P.C. · 1 Centennial Square · Haddonfield, New Jersey 08033 · T 856.673.3902 · F 856.673.7023 · jmcdermott@archerlaw.com
           Gibbs & Bruns LLP · 1100 Louisiana · Houston, Texas 77002 · T 713.650.8805 · F 713.750.0903 · www.gibbsbruns.com
